DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/05/2022 is acknowledged. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites the limitation “the two or more segments" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear what construes the “two or more segments” as it was not previously claimed. The first, second, and tail segments claimed in claim 1 were not claimed to be grouped in the “two or more segments” but for the purposes of Examination, the Examiner interprets the “two or more segments” to be referring to the first, second, and tail segments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coniglio et al. (US 20150208628), hereinafter Coniglio.
Regarding claim 6, Coniglio teaches of an artificial fishing lure comprising:
a soft lure body having a lifelike profile and longitudinal, vertical and horizontal axes (Fig. 2, ¶0035, multi-segment, soft body 12), the lure body comprising:
a first body segment (first segment 13);
a second body segment secured to the first body segment with a damper joint (second segment 14); and
a tail segment secured to the second body segment with a flexible joint (third segment 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coniglio et al. (US 20150208628), hereinafter Coniglio, in view of Austin (US 3123932).
	Regarding claim 1, Coniglio teaches of (Fig. 2) an artificial fishing lure comprising:
a soft lure body having a lifelike profile and longitudinal, vertical and horizontal axes (Fig. 2, ¶0035, multi-segment, soft body 12), the lure body comprising:
a first body segment (first segment 13);
a second body segment secured to the first body segment with a flexible joint (second segment 14);
a tail segment secured to the second body segment with a flexible joint (third segment 15).
Coniglio does not appear to teach of one or more damper elements in the joint between the first and second body segments and oriented parallel to the horizontal axis.
Austin is in the field of fishing lures and teaches of (Fig. 1) one or more damper elements (bar means 90) in the joint between the first and second body segments (spoon pieces 20 and 30) and oriented parallel to the horizontal axis (bar means 90 is parallel to the horizontal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coniglio to incorporate the teachings of Austin of one or more damper elements in the joint between the first and second body segments and oriented parallel to the horizontal axis in order to restrict the relative movement between the segments so as to prevent their fouling with each other or the line as motivated by Austin in Col. 1 lines 43-51. 

Regarding claim 2, Coniglio as modified teaches of claim 1, and further comprising (Fig. 2):
a first control plane inserted into the first body segment the first control plane oriented coplanar to the longitudinal axis and the vertical axis of the lure body (vertical control plane 16);
a second control plane inserted through the first body segment, the second control plane oriented coplanar to the longitudinal axis and the horizontal axis of the lure body (horizontal control plane 17);
a third control plane inserted into the second body segment, the third control plane oriented coplanar to the longitudinal axis of the lure body and the vertical axis of the lure body (dorsal control plane 18);
a fourth control plane inserted through the tail segment, the fourth control plane oriented coplanar to the longitudinal axis of the lure body and parallel to the vertical axis of the lure body (tail control plane 20); and
a fifth control plane inserted through the tail segment of the two or more segments, the fifth control plane oriented coplanar to the longitudinal axis of the lure body and parallel to the horizontal axis of the lure body (¶0044, control planes 19 and 20 can be used in any suitable radial orientation about longitudinal axis 23C such as control plane 19 being parallel to the horizontal axis 23B).

Regarding claim 3, Coniglio as modified teaches of claim 1, and Austin further teaches wherein the one or more damper elements are pins (bar means 90 is a type of pin).

Regarding claim 7, Coniglio teaches of claim 6, but does not appear to teach of further comprising:
one or more damper elements in the joint between the first and second body segments and oriented parallel to the horizontal axis.
Austin is in the field of fishing lures and teaches of (Fig. 1) one or more damper elements (bar means 90) in the joint between the first and second body segments (spoon pieces 20 and 30) and oriented parallel to the horizontal axis (bar means 90  parallel to the horizontal axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Coniglio to incorporate the teachings of Austin of one or more damper elements in the joint between the first and second body segments and oriented parallel to the horizontal axis in order to restrict the relative movement between the segments so as to prevent their fouling with each other or the line as motivated by Austin in Col. 1 lines 43-51. 

	Regarding claim 8, Coniglio as modified teaches of claim 7, and Austin further teaches of wherein the one or more damper elements are pins (bar means 90 is a type of pin).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647